DETAILED ACTION
Status of the Application
Receipt of the Response after Non-Final Office Action filed 05/04/2022 and the Amendment after Non-Final Office Action filed 05/13/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-3, 5, 11, 14, 17, 20, and 27-30
Withdrawn claims: 				31, 32, 34, 39, and 66-70
Previously cancelled claims: 	4, 6-10, 12-13, 15-16, 18-19, 21-26, 33, 35-38, and 40-65
Newly cancelled claims:			None
Amended claims: 				1, 14, 17, 20
New claims: 					None
Claims currently under consideration:	1-3, 5, 11, 14, 17, 20, and 27-30
Currently rejected claims:			1-3, 5, 11, 14, 17, 20, and 27-30
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites an IgG concentration of 0.1-4.5% w/w in the bioactive dairy composition wherein claim 14 prior to the present amendment and paragraph 9 on page 6 of the present specification recite an IgG concentration of 1-45% w/w.  Since amended claim 14 now recites a concentration which contains amounts of IgG outside of the range disclosed by the Applicant, the recited IgG concentration constitutes new matter.
Claim 17 recites a protein concentration of 0.2-12.5% w/w in the bioactive dairy composition wherein claim 17 prior to the present amendment and paragraph 12 on page 6 of the present specification recite a protein concentration of 12-90% w/w.  Since amended claim 17 now recites a concentration which contains amounts of protein outside of the range disclosed by the Applicant, the recited protein concentration constitutes new matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 11, 17, 20, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (US 8,062,687; previously cited).
Regarding claim 1, Carrol teaches a ready-to-eat (RTE) or ready-to-drink (RTD) food product (corresponding to beverages, jelly, or yoghurt (column 17, lines 32-38, 43-47)) including a heat-treated (corresponding to conducting the method of preparing the composition at a temperature of 20-60°C (column 8, lines 57-59)) liquid or semi-liquid (corresponding to liquid including suspension of solid in a liquid (column 3, lines 64-65)) bioactive dairy composition (column 6, lines 52-53) having a pH of less than about 5.0 (column 8, lines 33-34), which overlaps the claimed pH range, the bioactive dairy composition including: a bioactive powder including a colostrum powder (column 12, line 24) and/or milk powder (column 6, lines 55-57), immunoglobulin G (IgG) (column 10, lines 33-36), water (corresponding to reconstituted powder (column 6, line 56) and “made up with water”(column 28, line 46), and a food grade acid (corresponding to lactic acid for pH adjustment (column 28, lines 46-47).  Carroll also teaches that the bioactive dairy composition has been heat-treated to at least about 60°C (column 8, lines 57-59) such as 90°C (Figure 8, process for making “HPP LF yoghurt”), which falls within the claimed temperature range, and the food product including the dairy composition has a retained bioactive IgG level of about 35-90% (column 7, lines 27-29), which falls within the claimed retained content range. 
Regarding claim 3, Carroll teaches the invention as disclosed above in claim 1, including the bioactive dairy composition further includes one or more ingredients selected from milk protein concentrate (MPC), whey protein isolate (WPI), whey protein concentrate (WPC), whey powder (column 6, lines 59 and 67; column 7, lines 1-2), buttermilk powder (corresponding to the composition is dried or evaporated (column 6, line 58; column 7, lines 24-25), and IgG supplements (column 10, lines 52-56).
Regarding claim 11, Carroll teaches the invention as disclosed above in claim 1, including the bioactive dairy composition has a pH of less than about 5.0 (column 8, lines 33-34), such as 3.3 and 3.5 (column 29, lines 4-6, 10-12), which fall within the claimed pH range.
Regarding claim 17,  Carroll teaches the invention as disclosed above in claim 1, including the bioactive dairy composition contains 3.6% protein (column 28, lines 44-48), which falls within the claimed concentration.
Regarding claim 20, Carroll teaches the invention as disclosed above in claim 1, including the bioactive dairy composition contains an added sweetening agent (corresponding to “Dissolve sugar” in step 2 of Figure 8, process for making “HPP LF yoghurt”).
Regarding claim 27, Carroll teaches the invention as disclosed above in claim 1, including the RTD or RTE food product is an acidified dairy beverage, drinking yoghurt with live organisms (corresponding to probiotic yoghurt), acidified milk spread (corresponding to quarg), or a carbonated beverage (column 10, lines 58-63).
Regarding claim 30, Carroll teaches the invention as disclosed above in claim 1, including the RTD or RTE food product is a set yoghurt or stirred yoghurt (column 10, lines 60-61) and has a retained bioactive IgG level of about 35-85% (column 7, lines 27-29).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (US 8,062,687; previously cited) as applied to claim 1 above, as evidenced by Gumus (Gumus, C., “Utilization of Natural Emulsifiers and Their Derivatives to Formulate Emulsion-Based Delivery Systems for Hydrophobic Nutraceuticals”, May 2017, Doctoral Dissertations at University of Massachusetts Amherst; previously cited).
Regarding claim 2, Carroll teaches the invention as disclosed above in claim 1, including the composition including milk powder (column 6, lines 55-57).  Since milk contains lecithins, whey proteins, and caseins which are food emulsifiers as evidenced by Gumus (page 40, paragraph 2; page 49, paragraph 2), the composition includes an emulsifier.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (US 8,062,687; previously cited) as applied to claim 1 above, as evidenced by Hurley (Hurley, W.L., Theil, P.K., “Perspectives on Immunoglobulins in Colostrum and Milk”, 2011, Nutrients, vol. 3, pages 442-474)
Regarding claim 14,  Carroll teaches the invention as disclosed above in claim 1, including the bioactive dairy composition is made from colostrum milk protein concentrate containing 80% protein and 6.6% immunoglobulins that is diluted to 3.6% protein (column 28, lines 44-47) which implies a content of 0.297% immunoglobulins.  Since IgG comprises more than 75% of the total immunoglobulins in colostrum, as evidenced by Hurley (page 450, paragraph 1), the diluted colostrum milk protein concentrate forming the bioactive dairy composition comprises amounts of IgG that fall within the claimed concentration.  


Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 8,062,687; previously cited) as evidenced by Gumus (Gumus, C., “Utilization of Natural Emulsifiers and Their Derivatives to Formulate Emulsion-Based Delivery Systems for Hydrophobic Nutraceuticals”, May 2017, Doctoral Dissertations at University of Massachusetts Amherst; previously cited) as applied to claim 2 above.
Regarding claim 5, Carroll teaches the invention as disclosed above in claim 2, including the bioactive dairy composition comprises about 0.01% w/w to 100% w/w IgG (column 5, lines 3-8) and further comprises phospholipids (column 10, lines 45-49).  The disclosed amount of IgG in the composition includes values for phospholipid content that overlap the claimed range and the selection of a value within the overlapping range renders the claim obvious.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 8,062,687; previously cited) as applied to claim 27 above, in view of Heneghan (Heneghan, C., “Why demand for aseptic packaging is increasing”, 2016, Food Dive, https://www.fooddive.com/news/whydemand-for-aseptic-packaging-isincreasing/424854/#:~:text=The%20aseptic%20packaging%20process%20allows,the%20retailer%20and%20consumer%20levels; previously cited).
Regarding claim 28, Carroll teaches the invention as disclosed above in claim 27, including the RTD or RTE food product is an acidified milk spread (corresponding to quarg) or a carbonated beverage (column 10, lines 58-63) and that the product has an increased shelf life (column 6, lines 40-44; column 18, lines 55-58) due to the product having a microbial count of less than 10 cfu/ml (column 20, lines 29-33).  It does not teach that the product has a shelf life at ambient temperature of 3-5 months when packed aseptically.
However, Heneghan teaches that aseptic packaging is used for dairy-based foods and beverages (page 1, paragraph 3) to lengthen product shelf-life to 6-12 months at ambient temperature (page 2, paragraph 4).
It would have been obvious for a person of ordinary skill in the art to have modified the food product of Carroll to be aseptically packed to have a shelf life at ambient temperature of 6-12 months as taught by Heneghan.  Since Carroll discloses that the food product includes dairy foods and beverages with an extended shelf life due to a microbial count of less than 10 cfus/ml, but does not disclose a method for packing the product, a skilled practitioner would be motivated to consult Heneghan in order to determine a suitable method of packing a dairy food or beverage to maintain its microbial count of less than 10 cfus/ml.  In consulting Heneghan, the practitioner would find that the product is stable at ambient temperature for 6-12 months, which means that the product also has a shelf life at ambient temperature of 3-5 months.  Therefore, the claim is rendered obvious.
Regarding claim 29, Carroll teaches the invention as disclosed above in claim 28, including the RTD or RTE food product has a retained IgG bioactivity of about 35-90% (column 7, lines 27-29) and has a shelf life at ambient temperature of up to 12 months (Heneghan, page 2, paragraph 4).  Although Carroll discloses this level of retained IgG after the heat treatment of the product, its disclosure of producing a product with an extended shelf-life and retained bioactivity (column 1, lines 25-29) at least suggests that maintaining an amount of IgG within the disclosed range throughout the shelf life of the product is desirable, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a retained IgG bioactivity following 3-5 months of storage does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claim 1: Applicant amended the claim which fully addresses the rejection and thereby, the rejection is withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 3, 11, 14, 17, 20, 27, and 30 over Carroll: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the present invention is based on Thermal Processing (TP) whereas Carroll uses High Pressure Processing (HPP) which has proven to be an efficient alternative to thermal pasteurization, although heat or other preservation factors need to be used in conjunction with HPP for sterilization.  Applicant stated that HPP also alters macronutrient content, physicochemical, and functional characteristics in milk; however, the type of and extent of these changes are dependent on various factors and are lower compared with thermal treatment.  Applicant stated that the cost of HPP is very high compared to the cost of TP and therefore, Carroll’s HPP method of preparation of bioactive compositions entails high cost equipment which may not be commercially available.  Applicant stated that the dairy and food industry would benefit immensely if food products enriched with bioactive materials could be manufactured using conventional TP as conventional TP is low in capital cost and equipment.  Applicant stated that TP of bioactive materials causes denaturation and therefore, a significant loss of bioactivity and health benefits.  Applicant stated that the present invention successfully addressed these challenges by developing innovative technology based on powders for the manufacture of RTD and RTE products enriched with bioactive components such as IgG that also have advantages such as long shelf life under ambient conditions, uniformity of composition, and the ability to be transported over long distances without any adverse effect on quality (Applicant’s Remarks, page 9, paragraph 3 – page 12, paragraph 1).
However, the Examiner points out that the present claims under consideration are directed toward a food product, not a method of making a food product.  As such, whether the prior art uses HPP instead of TP is moot.  
Applicant argued that the method of Carroll is not commercially viable on a small scale given its high capital cost as described in the section discussing the background of the current application.  Applicant stated that the present specification and examples demonstrate that there is no HPP in the preparation of the claimed products.  Applicant stated that Carroll directly teaches away from the use of heat treatment only for the preparation of beverages with high levels of retained IgG while the Applicant has overcome these problems using a combination of specific processing conditions and a heat treatment step applied to the bioactive dairy composition prior to the production of the final food product.  Applicant amended claim 1 to recite a temperature for heat treatment of 63-145°C to prevent overlap between Carroll and the current application and submits that a wide temperature range and low pH provides great flexibility in making an acidified beverage from the recited bioactive powders.  Applicant argued that the present process produces powder which loses only 13% bioactivity after 7 months at ambient temperature while Carroll monitored the shelf life of a beverage containing immunoglobulin for only 130 days at a temperature of 4°C.  Applicant stated that low pH combined with thermal treatment is highly detrimental to the growth of microbes and there is a synergistic effect between the maintenance of low pH during heating and retained bioactive IgG levels that can result in a final RTE/RTD product having high IgG levels than has been previously disclosed.  Applicant submitted that amended claim 1 is not anticipated by Carroll and that Carroll teaches away from the claimed products (Applicant’s Remarks, page 12, paragraph 2 – page 14, paragraph 3).
However, as previously stated above, the Examiner points out that the present claims under consideration are directed toward a food product, not a method of making a food product.  As such, whether the prior art uses HPP instead of TP is moot and Carroll cannot be interpreted as teaching away from the claimed product due to its usage of HPP.  It is also noted that the phrase “63-145°C” when referring to the specific temperature for the heat treatment of the bioactive dairy composition (and the potential addition of a phrase to the claims regarding the product being produced by TP only) constitutes a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular shelf-life at ambient temperature; a particular amount of retained IgG after a specific amount of time has passed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In response to the assertion that Carroll is not commercially viable on a small scale given its high capital cost, [t]he fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (Prior art reference taught that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to stability problem. The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom.).  MPEP 2145.VII.  As applied to the present argument, since HPP has proven to be an effective alternative to TP due to its ability to ensure food safety while reducing quality loss in the treated products (as stated by Applicant in paragraph 2 on page 10 of the Applicant’s Remarks), the additional expense associated with HPP would not discourage a skilled practitioner from using it for its expected benefits.
Applicant stated that claim 14 is not anticipated by Carroll since it is dependent on claim 1.  Applicant amended claim 14 to recite a content of IgG of 0.1-4.5% w/w IgG in the bioactive dairy composition, pointing to support in Tables 1 and 5 of the present specification which demonstrate finished products containing a minimum of 0.1% w/w IgG and that the maximum recited value of 4.5% is within the range originally recited by claim 14.  Applicant stated that Carroll refers to a bioactive component that can contain almost every possible amount of IgG, without any exemplification of products across this whole range, therefore lacking sufficient specificity to anticipate the claimed IgG concentration (Applicant’s Remarks, page 14, paragraph 4- page 15, paragraph 3).
However, the Examiner points out that the amounts of IgG to which Applicant refers in Examples 1 and 5 of the present specification are in regard to the content of IgG in the final RTE/RTD product, not the IgG content of the bioactive dairy composition itself.  As such, amended claim 14 now recites a concentration which contains amounts of IgG in the bioactive dairy composition that are outside of the range disclosed by the Applicant and the recited IgG concentration constitutes new matter as described above in the 112(a) rejection of claim 14.  In response to the assertion that Carroll lacks sufficient specificity when disclosing an amount of IgG in its bioactive dairy composition, the rejection of amended claim 14 above states that Carroll teaches a bioactive dairy composition made from colostrum milk protein concentrate containing 80% protein and 6.6% immunoglobulins that is then diluted to 3.6% protein (column 28, lines 44-47) which implies a content of 0.297% immunoglobulins.  Since IgG comprises more than 75% of the total immunoglobulins in colostrum, as evidenced by Hurley (page 450, paragraph 1), the diluted colostrum milk protein concentrate forming the bioactive dairy composition comprises amounts of IgG that fall within the now-claimed concentration.  Since Carroll exemplifies a bioactive component that contains an amount of IgG that falls within the now-claimed concentration, Carroll provides “sufficient specificity” to anticipate claim 14, despite its disclosure of a broad range of IgG concentrations in the bioactive component.
Applicant stated that claim 17 is not anticipated by Carroll since it is dependent on claim 1.  Applicant stated that Carroll refers to a bioactive component that can contain almost every possible amount of protein, without any exemplification of products across this whole range, therefore lacking sufficient specificity to anticipate the claimed IgG concentration.  Applicant amended claim 17 to recite a protein concentration of 0.2-12.5% in a liquid/semi-liquid dairy composition made from bioactive powders based of off experimentation by Applicant while Carroll does not appear to have made such experimentation across the range of 0.1-100% protein.  Applicant stated that the mention of using 100% protein would render the invention of Carroll inutile and demonstrates that large ranges of Carroll are essentially meaningless in the context of its invention and contributions. (Applicant’s Remarks, page 15, paragraph 4- page 16, paragraph 2).
However, as described above in the rejection of amended claim 17, Carroll teaches a liquid/semi-liquid bioactive dairy composition (corresponding to colostrum milk protein concentrate powder made up with water) containing 3.6% protein (column 28, lines 44-48), which provides the required “sufficient specificity” to anticipate the claimed liquid/semi-liquid bioactive composition having a protein content of 0.2-12.5% w/w.  It is also noted that the protein concentration of 0.2-12.5% w/w in the bioactive dairy composition recited by amended claim 17 contains amounts of protein outside of the range disclosed by the Applicant and therefore, constitutes new matter as described above in the 112(a) rejection of claim 17.
Applicant stated that claim 20 is not anticipated by Carroll since it is dependent on claim 1.  Applicant amended claim 20 to recite that the sweetening agent is added to the bioactive dairy composition (page 16, paragraph 3, page 17, paragraph 1).
However, Carroll teaches the bioactive dairy composition contains an added sweetening agent (corresponding to “Dissolve sugar” in step 2 of Figure 8, process for making “HPP LF yoghurt”).
Since the prior art has been shown to sufficiently anticipate all features of claims 1, 3, 11, 14, 17, 20, 27, and 30 in the updated rejections described above and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1, 3, 11, 14, 17, 20, 27, and 30 stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 5 over Carroll and Gumus: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that claim 5 is not rendered obvious by Carroll and Gumus.  Applicant stated that, similar to claims 14 and 17 above, the disclosed amount of IgG in the composition covers 99.9% of all possible w/w IgG values and is not sufficiently specific to anticipate the range found in the Applicant’s claims (Applicant’s Remarks, page 17, paragraphs 3-4).
However, claim 1, on which claim 5 relies, requires the IgG to have retained 20-90% of its bioactivity, but does not require any amount of IgG to be present in the food product or in the bioactive dairy composition itself.  Therefore, although Carroll teaches concentrations of IgG within the range claimed by amended claim 14 as described above in the rejection of claim 14, its broader disclosure of about 0.01% w/w to 100% w/w IgG (column 5, lines 3-8) in a bioactive dairy composition that further comprises phospholipids (column 10, lines 45-49) is sufficient to render the phospholipid concentration recited by claim 5 as obvious since a selection of a value within the overlapping range renders the claim obvious.  Furthermore, it is noted that a rejection based on obviousness does not require a showing of “sufficient specificity” (MPEP 2131.03.I.) and therefore, Applicant’s arguments relating to the obviousness rejection of claim 5 not providing “sufficient specificity” are irrelevant.  Since the prior art has been shown to teach all features of claim 5 and Applicant’s arguments have been shown to be unpersuasive, the rejection of claim 5 stands as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791